Title: From George Washington to Marinus Willett, 16 October 1783
From: Washington, George
To: Willett, Marinus


                        
                            Sir
                            Rocky hill 16. Oct. 1783
                        
                        The last post brought me your Letter of the 3d of this Month.
                        Whether the whole, or what part of the five Companies of State Troops, are to be retained in service during
                            the Winter, being a matter wholly dependant on the determination of Congress in their arrangemts for Peace—it is impossible
                            to give any directions Respecting them.
                        I would wish you to inform me immediatly what steps have been taken in consequence of the Orders I gave when
                            I last saw you—by the time I receive this information, ’tis probable that Congress will have come to some determination
                            which will enable me to give the necessary directions on the Subject.

                    